Case: 15-11223   Date Filed: 04/28/2017   Page: 1 of 9


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 15-11223
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:12-cv-22439-MGC


MICCOSUKEE TRIBE OF INDIANS OF FLORIDA,

                                                                       Plaintiff,

BERNARDO ROMAN, III,
BERNARDO ROMAN III, P.A.,

                                                       Respondents-Appellants,

                                   versus

BILLY CYPRESS, et al.,

                                                                     Defendants,

DEXTER WAYNE LEHTINEN,
Esquire,
GUY A. LEWIS,
Esquire,
MICHAEL R. TEIN,
Esquire,
LEWIS TEIN PL,
A professional association,

                                                         Defendants-Appellees.
                   Case: 15-11223       Date Filed: 04/28/2017      Page: 2 of 9


                                 ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                         (April 28, 2017)

Before TJOFLAT, WILLIAM PRYOR and FAY, * Circuit Judges.

PER CURIAM:

         Appellees Guy A. Lewis, Michael R. Tein, and their law firm, Lewis Tein

P.L., move to correct our panel opinion, which Appellants Bernardo Roman III,

and Bernardo Roman III, P.A., do not oppose. We grant the motion to correct,

vacate our earlier opinion, and substitute this corrected opinion.

         Bernardo Roman III, appeals judgments that disqualified his counsel and

that sanctioned him and his law firm (collectively “Roman”) for filing in bad faith

a civil action on behalf of the Miccosukee Tribe of Indians of Florida against its

general counsel, Dexter Wayne Lehtinen, and Guy A. Lewis, Michael R. Tein, and

their law firm, Lewis Tein P.L. (collectively “Lewis Tein”). Roman argues that the

district court erred by disqualifying his counsel of choice and by sanctioning him.

Roman also argues that the district court erroneously based its sanctions award on

billing records that were submitted under seal. We affirm the judgments to

disqualify counsel and to sanction Roman, but we vacate the sanctions award and


*
    This corrected opinion is entered by a quorum. 28 U.S.C. § 46(d).
                                                  2
              Case: 15-11223     Date Filed: 04/28/2017    Page: 3 of 9


remand for the district court to unseal the billing records, to give Roman the

opportunity to respond, and to provide an explanation for the amount awarded to

Lehtinen and Lewis Tein.

      The disqualification of counsel requires that we review de novo the

application of the rules of professional conduct and related findings of fact for

clear error. Bayshore Ford Truck Sales, Inc. v. Ford Motor Co., 380 F.3d 1331,

1338 (11th Cir. 2004). We review for an abuse of discretion all aspects of the

imposition of sanctions. Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010). A

district court “must afford the sanctioned party due process, both in determining

that the requisite bad faith exists and in assessing fees.” In re Mroz, 65 F.3d 1567,

1575 (11th Cir. 1995).

      We reject Roman’s argument for reversal based on the disqualification of his

lead counsel, Angel Cortinas. Roman argues that the district court failed to “clearly

identify a specific Rule of Professional Conduct which is applicable . . . [and

explain how his] attorney violated that rule,” Schlumberger Techs., Inc. v. Wiley,

113 F.3d 1553, 1561 (11th Cir. 1997), but we disagree. The district court stated

that Cortinas was disqualified because he was in “partnership with Mr. Lehtinen”

when Lehtinen allegedly made false statements about his client, the Tribe.

Cortinas’s representation of Roman and the Tribe, the district court stated, violated

the “model rule [which] says that a lawyer in the firm cannot ignore the behavior


                                          3
               Case: 15-11223       Date Filed: 04/28/2017     Page: 4 of 9


of other lawyers in the firm” who had a conflict of interest that could be imputed to

Cortinas. See Fla. R. Prof’l Conduct 4-1.09, 4-1.10(a).

       Even if we assume that the district court erred in disqualifying Cortinas

under Rules 4-1.09 and 4-1.10, any error was harmless. See Fed. R. Civ. P 61

(“Unless justice requires otherwise, no error . . . by the [district] court . . . is [a]

ground . . . for vacating, modifying, or otherwise disturbing a judgment or order.”).

Roman, as the “plaintiff in a civil case[,] [had] no constitutional right to counsel.”

Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999), and he opposed requests

from Lewis Tein and Lehtinen to impose sanctions for two years. Roman does not

argue that his or his firm’s substantial rights were affected by proceeding with

Cortinas’s associate, Jonathan Kaskel. See Fed. R. Civ. P. 61. Roman also fails to

identify anything that could have been done differently or more effectively by

Cortinas. See Richardson–Merrell, Inc. v. Koller, 472 U.S. 424, 439 (1985) (“If

respondent were to proceed to trial and there received as effective or better

assistance from substitute counsel than the disqualified attorney could provide, any

subsequent appeal of the disqualification ruling would fail.”). Cortinas and Kaskel

did not enter a notice of appearance until after the first evidentiary hearing on the

motions for sanctions and after we had affirmed the dismissal of the Tribe’s

complaint for lacking the particularity required to state a claim for relief,

Miccosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202 (11th Cir. 2015).


                                             4
               Case: 15-11223     Date Filed: 04/28/2017    Page: 5 of 9


Roman investigated Lewis Tein and Lehtinen; thrice revised the complaint against

them; and defended against their requests for sanctions. In the light of Roman’s

familiarity with the facts, his legal abilities, and his retention of Kaskel, we cannot

say that disqualifying Cortinas harmed Roman or his firm.

      The district court did not abuse its discretion when it determined that Roman

filed the second amended complaint in bad faith. A party exhibits bad faith by

pursuing a claim that it knows is frivolous. Peer, 606 F.3d at 1316. Roman alleged

that Lehtinen countenanced the misappropriation of millions of dollars from Tribe

members while falsely representing that the funds were being held in trust accounts

to satisfy tax liabilities they potentially owed to the federal government and

violated his fiduciary duty to the Tribe by disclosing its financial information to the

Internal Revenue Service. But Lehtinen established the allegations were

objectively frivolous by introducing testimony that the Tribe created two reserve

accounts to satisfy potential federal tax liabilities, by submitting financial records

and minutes from Tribe meetings about the balances in the reserve accounts, and

by presenting a letter recounting that attorney Larry Blum submitted the Tribe’s

financial documents to the Agency. Lewis Tein likewise controverted the

allegations that it had funneled to the Tribe Chairman millions of dollars in

excessive fees charged for fictitious or unnecessary services that Tribe members

paid for using loans obtained from, but not approved by or intended to be repaid to,


                                           5
               Case: 15-11223     Date Filed: 04/28/2017   Page: 6 of 9


the Tribe. Lewis Tein introduced evidence that a Tribe member approved the

firm’s invoices and was repaying a loan obtained for legal fees; that Roman billed

the Tribe large amounts for his legal services; that Roman had in his custody

records of Tribe members’ loan payments; that an accountant for the Tribe was

fired after telling Roman about existing loan schedules; and that an independent

audit detected no financial irregularities. Roman failed to produce any evidence

that Lewis Tein transferred money to the Chairman or that Lewis Tein overbilled

or falsely charged for its legal services.

      The district court did not abuse its discretion when it sanctioned Roman

under Federal Rule of Civil Procedure 11 for frivolously accusing Lehtinen of

wrongdoing. Rule 11 exists “to deter baseless filings in district court.” Peer, 606
F.3d at 1311. The use of Rule 11 is particularly appropriate when a party

knowingly makes allegations that are objectively frivolous and persists in that

“position after it is no longer tenable.” Id. (quoting Rule 11 advisory committee

note (1993)). As the district court stated, Roman conducted an “investigation that

led to results differing” from his suspicions of wrongdoing by Lehtinen and then

“willfully abused the judicial process” by filing the second amended “complaint

that contained false and unsupported allegations” against Lehtinen. Sanctioning

Roman for falsely denunciating Lehtinen was necessary to prevent, the district




                                             6
              Case: 15-11223     Date Filed: 04/28/2017    Page: 7 of 9


court reasonably determined, a “wayward and emboldened . . . counsel” from

“asserting such baseless allegations in the future.”

       The district court also did not abuse its discretion when it exercised its

inherent authority to impose sanctions on Roman for pursuing baseless claims

against Lewis Tein. Lewis Tein sought sanctions under Federal Rule of Civil

Procedure 11, yet it failed to renew its motion after Roman filed the second

amended complaint, which would have given Roman 21 days to withdraw or

correct the pleading. See Fed. R. Civ. P. 11(c)(1)(A). That procedural misstep did

not thwart the ability of the district court to proceed against Roman under its

inherent authority. See Peer, 606 F.3d at 1314–15. If Roman “acted in bad faith,

vexatiously, wantonly, or for oppressive reasons,” the district court had the

inherent authority to impose sanctions. See Chambers v. NASCO, Inc., 501 U.S.
32, 46 (1991). Based on the parties’ numerous filings and the material submitted

during an eight-day evidentiary hearing, the district court found that Roman knew

or should have known that his allegations against Lewis Tein were patently

frivolous when there was no evidence of kickbacks or fraudulent loans and Roman

possessed ample information that flatly contradicted his theories of wrongdoing.

Because Roman filed a complaint against Lewis Tein in bad faith, the district court

acted within its authority to sanction “conduct which [it found] abuse[d] the

judicial process.” See id. at 44–45.


                                          7
              Case: 15-11223     Date Filed: 04/28/2017   Page: 8 of 9


      Roman argues that he was denied due process before being sanctioned under

the inherent authority of the district court, but we disagree. Roman was apprised of

the basis on which sanctions were imposed. Lewis Tein moved to sanction Roman

for filing the first amended complaint without factual support and in bad faith. See

Peer, 606 F.3d at 1314. Lewis Tein reacted similarly to the second amended

complaint by submitting a bench memorandum seeking the imposition of sanctions

based on Federal Rule of Civil Procedure 11, 28 U.S.C. § 1927, or the inherent

authority of the court. The filings of Lewis Tein provided Roman notice that his

conduct was sanctionable and why, and he was given ample opportunity to

respond. See Mroz, 65 F.3d at 1575. In addition to Roman’s testimony and

arguments he made during the multi-day evidentiary hearing, he submitted a bench

memorandum and a supplemental memorandum that opposed the district court

using its inherent power to impose sanctions. With all the information in hand, the

district court determined that Roman, despite receiving “continuous notice [of]

sanctions . . . based on the allegations in its [first amended] complaint,” made

“more salacious and astonishing allegations” in the second amended complaint

without “evidence, or [based on] patently frivolous evidence.” The district court

afforded Roman due process in determining whether to sanction him.

      The district court violated Roman’s right to due process in determining the

amount of sanctions. The district court ordered Lehtinen and Lewis Tein to submit


                                          8
              Case: 15-11223     Date Filed: 04/28/2017    Page: 9 of 9


their billing records under seal, which denied Roman notice of and an opportunity

to examine the amount of attorney’s fees and costs sought and to object, if

warranted, to their reasonableness. See Mroz, 65 F.3d at 1575. The order entered

by the district court likewise hampered Roman’s ability to challenge the

calculation of the sanctions because the order merely identified the amounts

awarded and stated that Lehtinen was not entitled to recover the value of his time

attributable to representing himself. The order is devoid of any discussion of how

much time counsel for Lehtinen and Lewis Tein worked on their cases or the

amount the district court applied as a reasonable hourly rate. See Dillard v. City of

Greensboro, 213 F.3d 1347, 1353 (11th Cir. 2000). Without that information, we

cannot meaningfully review the sanctions award. See Norman v. Hous. Auth. of

City of Montgomery, 836 F.2d 1292, 1304 (11th Cir. 1988). Because the district

court determined the sanction awards, which it described as “sizable,” in a manner

that denied Roman due process, we vacate that part of the order that awarded

amounts to Lehtinen and Lewis Tein and remand for the district court to unseal the

billing records, to give Roman an opportunity to respond, and to provide an

explanation for the amount of each award imposed.

      We AFFIRM the imposition of sanctions on Roman, but we VACATE that

part of the order that awarded amounts to Lehtinen and Lewis Tein and REMAND

for further proceedings related to the sanctions award.


                                          9